DETAILED ACTION
Claims 1-5, and 7-13 have been presented for examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image input unit”, “control unit”, “scan unit”, “projection optical member” in claims 1 and 8 and “diameter adjustment unit “ in claims 2 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, in paragraph [0011] of the specification describes the “image input unit” as being a camera, in paragraph [0028], the “control unit” as being a processor or central processing unit (CPU), in paragraph [0031], the “scan unit” as being a scan mirror 28,  in paragraph [0032], the “projection optical member” as being a projection mirror 30, and in paragraph [0030], the “diameter adjustment unit” as being a substantially circular shape opening that blocks part of the laser light 50 and allows the rest of the laser light 50 to pass.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al US 20140139404 (hereinafter Takeda) from IDS.
Regarding claim 1, Takeda teaches 
an image projection device (figures 1-9) comprising,
	a light source (paragraph [0039] teaches the combined light formation portion 11a includes color light sources, 11r, 11g, 11b which emit red (R light), green (G light), and blue (B light) color light) that emits a light beam;
	an image input unit (controller 50, image processing section 52) that inputs image data;
	a control unit (controller 50, drive control circuit 13) that generates an image light beam on the input image data, and controls emission of the image light beam from the light source (paragraph [0049] and [0050]);
	a scan unit (scan system 12) that scans the image light beam emitted from the light source (paragraph [0043]); and
	a projection optical member (virtual image formation section 20) that illuminates a retina of an eyeball of a user with the image light beam scanned by the scan unit (paragraph [0047] and [0048]), and projects an image onto the retina (paragraph [0048]),
	wherein a diameter of the image light beam at a time when the image light beam enters a cornea of the eyeball is not smaller than 310 µm and not larger than 800 µm (the leftmost end of the curve in figure 9A appears to be within this range, and paragraph [0071] teaches working at this end of the range; the diopter value of 3 mentioned in paragraph [0072] appears to correspond, via figure 9B and figure 9A, to a beam diameter within the range claimed), and
	a user having an original visual acuity in a range of 0.04 to 1.2 has an acquired visual acuity of 0.4 or higher, the acquired visual acuity being a visual acuity for the image based on the image data and projected onto the retina (This seems to be an automatic consequence of the beam diameter within the range defined above and also see paragraph [0072] teaches when the light flux diameter becomes smaller than or equal to 1 mm, for example, the depth of focus becomes about several hundreds of microns, which means that a target object can be brought into focus irrespective of the presence of an equivalent amount of defocus. The diopter corresponding to the value is about 2 to 3, as shown in FIG. 9B. In this case, the relationship between the diopter and the visual acuity shown in Table 1 indicates that satisfactory video images are provided with no diopter adjustment even for an eye having a visual acuity of about 0.1).
Regarding claim 4, Takeda teaches
the image projection device (figures 1-9)  according to claim 1, wherein the image light beam at the time of entering the cornea is substantially parallel light (shown in figures 5-8, the image light beam is substantially parallel light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20140139404 (hereinafter Takeda) from IDS as applied to claim 1 above, and further in view of Oka JP2006251509 from IDS.
Regarding claim 2, Takeda teaches the invention as set forth above but does not teach further comprising a diameter adjustment unit that is disposed in a light path for the image light beam, has an opening for blocking part of the image light beam and allowing the other part of the image light beam, and adjusts the diameter of the image light beam at the time when the image light beam enters the cornea.
Oka teaches the image projection device (figures 1-9), further comprising a diameter adjustment unit  (shown in figures 1-9 as diameter adjustment element 100,  110, 120, and 160) that is disposed in a light path for the image light beam, has an opening for blocking part of the image light beam and allowing the other part of the image light beam, and adjusts the diameter of the image light beam at the time when the image light beam enters the cornea (shown in figure 1-9 as diameter adjustment element 100,  110, 120, and 160; paragraph [0011] teaches the image display device is provided with a beam diameter adjusting means (100, 110, 120, and 160) for adjusting a beam diameter of the image light in the middle of a path of the image light beam and the image light is guided by the light guide means and displayed on the retina of the eye as an image which the beam diameter is adjusted by the beam diameter  adjustment element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda, to use a diameter adjustment unit  having an opening for blocking part of the image light beam in a light path and to adjust the diameter of the beam when it enters the cornea as taught by Oka, for the purpose of allowing users with low adjustment ability or a user with myopia and hyperopia to clearly view an image.
Regarding claim 3, Oka further teaches the image projection device (figure 1), further comprising, 
a collimator (90) that is disposed in a light path for the image light beam between the light source (80) and the scan unit (200), and collimates the image light beam to form substantially parallel light (paragraph [0046] teaches the collimating lens 90 collimates the image light emitted from the optical fiber 80 and emits the collimated light as collimated image light toward the beam diameter adjusting element 100 and paragraph [0047] as shown in figure 1, the beam diameter adjusting element 100 is between the collimating lens 90 and the horizontal scanning mechanism 200),
	wherein the diameter adjustment unit (100) is disposed in a light path for the image light beam between the collimator (90) and the scan unit (200; paragraph [0047] as shown in figure 1, the beam diameter adjusting element 100 is between the collimating lens 90 and the horizontal scanning mechanism 200).  The reasoning for combining is the same as above in claim 2.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al US 20140139404 (hereinafter Takeda) from IDS as applied to claim 1 above, and further in view of Noge et al. JP2009122550 (hereinafter Noge) from IDS.
Regarding claim 5, Takeda teaches the invention as set forth above but does not teach the image data input to the image input unit is image data along a line of sight of the user, the image data having been captured by a camera.
Noge teaches the image projection device (figures 1 and 2), wherein the image data input to the image input unit is image data along a line of sight of the user, the image data having been captured by a camera (paragraph [0022] teaches the retinal projection display device 1 using Maxwell vision which projects an image directly through the pupil to the retina and as shown in figure 1 includes an image data output unit which includes an imaging device 11 such as a CCD and outputs digitized image data and paragraph [0024] teaches a left and right imaging devices 11 provided at positions corresponding to the left and right eyes of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda, to use a camera to capture image data  along a line of sight of the user as taught by Noge, for the purpose of providing an image data output unit which can be implemented for users with visual impairment such as severe amblyopia, myopia, and presbyopia in front of the user’s eyes to see in real time (paragraph [0017]).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al US 20140139404 (hereinafter Takeda) from IDS in view of Noge et al. JP2009122550 (hereinafter Noge) from IDS as applied to claim 5 above, and further in view of Yonekubo et al. WO2016143245 (hereinafter Yonekubo).
Regarding claim 7, Takeda in view of Noge teaches the invention as set forth above but does not teach the acquired visual acuity is substantially constant for the user having the original visual acuity in the range.
However, it should be noted that Yonekubo teaches the image projection device “figure 5 the moving device 31 moves the first optical system 13 so as to be closer to the second optical system 14, As a result, the position of the intermediate image GM approaches the second optical system 14.  As a result, the light from the intermediate image GM reflected by the second optical system 14 becomes divergent light.  The divergent light L1 is imaged on the retina of the myopic observer H.  If it is desired to bring the position of the virtual image G1 closer to the front, the moving device 31 may move the first optical system 13 so as to be closer to the second optical system 14” as stated on page 7.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda, to set the acquired visual acuity to be substantially constant for a user with original visual acuity, as a matter of design choice, in order to providing diopter adjustment (page 7).


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al US 20140139404 (hereinafter Takeda) from IDS in view of Yonekubo et al. WO2016143245 (hereinafter Yonekubo).
Regarding claim 8, Takeda teaches 
an image projection device (figures 1-9) comprising,
	a light source (paragraph [0039] teaches the combined light formation portion 11a includes color light sources, 11r, 11g, 11b which emit red (R light), green (G light), and blue (B light) color light) that emits a light beam;
	an image input unit (controller 50, image processing section 52) that inputs image data;
	a control unit (controller 50, drive control circuit 13) that generates an image light beam based on the input image data, and controls emission of the image light beam from the light source (paragraph [0049] and [0050]);
	a scan unit (scan system 12) that scans the image light beam emitted from the light source (paragraph [0043]);
	a projection optical member (virtual image formation section 20) that illuminates a retina of an eyeball of a user with the image light beam scanned by the scan unit (paragraph [0047] and [0048]), and projects an image onto the retina (paragraph [0048]); and
	wherein a diameter of the image light beam at the time of entering the cornea of the eyeball is not smaller than 800 µm and not larger than 3000 µm (the leftmost end of the curve in figure 9A appears to be within this range, and paragraph [0071] teaches working at this end of the range; the diopter value of 3 mentioned in paragraph [0072] appears to correspond, via figure 9B and figure 9A, to a beam diameter within the range claimed), 
the user having an original visual acuity that is not lower than 0.04 but is lower than 1.2 to have an acquired visual acuity higher than the original visual acuity, the acquired visual acuity being a visual acuity for the image based on the image data and projected onto the retina (This seems to be an automatic consequence of the beam diameter within the range defined above and also see paragraph [0072] teaches when the light flux diameter becomes smaller than or equal to 1 mm, for example, the depth of focus becomes about several hundreds of microns, which means that a target object can be brought into focus irrespective of the presence of an equivalent amount of defocus. The diopter corresponding to the value is about 2 to 3, as shown in FIG. 9B. In this case, the relationship between the diopter and the visual acuity shown in Table 1 indicates that satisfactory video images are provided with no diopter adjustment even for an eye having a visual acuity of about 0.1).
	Takeda does not teach an adjustment unit that adjusts a numerical aperture of the image light beam at a time when the image light beam enters a cornea of the eyeball, and an	adjustment of the numerical aperture of the image light beam by the adjustment unit causes the user having an original visual acuity that is not lower than 0.04 but is lower than 1.2 to have an acquired visual acuity higher than the original visual acuity, the acquired visual acuity being a visual acuity for the image based on the image data and projected onto the retina.
	Yonekubo teaches an image projection device comprising,
an adjustment unit that adjusts a numerical aperture of the image light beam at a time when the image light beam enters a cornea of the eyeball (page 7 teaches figure 5 the moving device 31 moves the first optical system 13 so as to be closer to the second optical system 14, As a result, the position of the intermediate image GM approaches the second optical system 14.  As a result, the light from the intermediate image GM reflected by the second optical system 14 becomes divergent light.  The divergent light L1 is imaged on the retina of the myopic observer H.  If it is desired to bring the position of the virtual image G1 closer to the front, the moving device 31 may move the first optical system 13 so as to be closer to the second optical system 14) and 
	it should be noted that Yonekubo also teaches a device “figure 5 the moving device 31 moves the first optical system 13 so as to be closer to the second optical system 14, As a result, the position of the intermediate image GM approaches the second optical system 14.  As a result, the light from the intermediate image GM reflected by the second optical system 14 becomes divergent light.  The divergent light L1 is imaged on the retina of the myopic observer H.  If it is desired to bring the position of the virtual image G1 closer to the front, the moving device 31 may move the first optical system 13 so as to be closer to the second optical system 14” as stated on page 7.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda, to use an adjustment unit to adjust a numerical aperture of the image light beam when the image light beam enters the cornea of the eyeball and to specify an adjustment of the numerical aperture of the image light beam by the adjustment unit to have an acquired visual acuity higher than the original visual acuity that between 0.04 and 1.2 as taught by Yonebuko, as a matter of design choice, in order to providing diopter adjustment (page 7).
Regarding claim 12, Takeda in view of Yonebuko teaches the invention as set forth above and Takeda further teaches the image projection device (figures 1-9), wherein the image light beam (light flux components PL) at the time of entering the cornea (CP) is diverging light (light PL are diverging as shown in figure 8).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al US 20140139404 (hereinafter Takeda) from IDS in view of Yonekubo et al. WO2016143245 (hereinafter Yonekubo) as applied to claim 8 above, and further in view of Oka JP2006251509 from IDS and Takeda et al. US 20140049831 (hereinafter Takeda2) from IDS.
Regarding claim 9, Takeda in view of Yonekubo teaches the invention as set forth above but does not teach a collimator that is disposed in a light path for the image light beam between the light source and the scan unit, and collimates the image light beam to form substantially parallel light.
Oka teaches the device, comprising a collimator (90) that is disposed in a light path for the image light beam between the light source (80) and the scan unit (200), and collimates the image light beam to form substantially parallel light (paragraph [0046] teaches the collimating lens 90 collimates the image light emitted from the optical fiber 80 and emits the collimated light as collimated image light toward the beam diameter adjusting element 100 and paragraph [0047] as shown in figure 1, the beam diameter adjusting element 100 is between the collimating lens 90 and the horizontal scanning mechanism 200),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda in view of Yonekubo, to use a collimator disposed in a light path between the light source and the scan unit to collimate the image light beam to form substantially parallel light as taught by Oka, for the purpose of  allowing users with low adjustment ability or a user with myopia and hyperopia to clearly view an image.
	Takeda in view of Yonekubo and Oka does not teach the adjustment unit adjusts the numerical aperture of the image light beam at the time when the image light beam enters the cornea, by moving a position of the collimator in a direction parallel to a traveling direction of the image light beam at a time when the image light beam passes through the collimator.
	Takeda2 teaches the device (figures 1-3, and 6-10), comprising the adjustment unit (condensing-position changing mechanism (a condensing-position changing section) 44) adjusts the numerical aperture of the image light beam at the time when the image light beam enters the cornea, by moving a position of the lens in a direction parallel to a traveling direction of the image light beam at a time when the image light beam passes through the lens (shown in figure 6 and paragraph [0221] teaches the condensing-position converting mechanism (the condensing-position changing section) 44 shown in FIG. 6 has a function of moving an end face on the optical scanning section 42 side of the optical fiber 7 in an axis direction of the optical fiber 7 to thereby change a condensing position of signal light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda in view of Yonekubo and Oka, to use the adjustment unit to adjusts the numerical aperture when the image light beam enters the cornea, by moving a position of the collimator in a direction parallel to the image light beam as taught by Takeda2, for the purpose of optimizing an image visually recognized by the observer (paragraph [0221]).
Regarding claim 11, Takeda in view of Yonekubo, Oka, and Takeda2 teaches the invention as set forth above.  Oka further teaches the image projection device comprising, a lens which is a collimator (collimating lens 90).
Takeda in view of Yonekubo, Oka, and Takeda2 does not teach the control unit controls and causes the adjustment unit to change a distance between the light source and the collimator, in accordance with an instruction from the user.
	Takeda2 further teaches the device (figure 6), wherein the control unit controls (condensing-position changing mechanism (a condensing-position changing section) 44) and causes the adjustment unit (44) to change a distance between the light source and the lens (paragraph [0223], moving light source - optical fiber 7; shown in figure 6), in accordance with an instruction from the user (paragraph [0222], female screw member 442 to be controlled to provide instruction of usage by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda in view of Yonekubo, Oka, and Takeda2, to add the control unit being controlled by the user to control the adjustment unit to change a distance between the light source and the collimator as taught by Takeda2, for the purpose of the purpose of optimizing an image visually recognized by the observer (paragraph [0221]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al US 20140139404 (hereinafter Takeda) from IDS in view of Yonekubo et al. WO2016143245 (hereinafter Yonekubo) as applied to claim 8 above, and further in view of Takeda et al. US 20140049831 (hereinafter Takeda2) from IDS.
Regarding claim 10, Takeda in view of Yonekubo teaches the invention as set forth above but does not teach the adjustment unit adjusts the numerical aperture of the image light beam at the time when the image light beam at the time when the image light beam enters the cornea, by moving a position of the light source in a direction parallel to a traveling direction of the image light beam.
Takeda2 teaches the image projection device (figure 6) , wherein the adjustment unit (condensing-position changing mechanism (a condensing-position changing section) 44) adjusts the numerical aperture of the image light beam at the time when the image light beam at the time when the image light beam enters the cornea, by moving a position of the light source (optical fiber 7) in a direction parallel to a traveling direction of the image light beam (paragraph [0223], moving light source - optical fiber 7; shown in figure 6 and paragraph [0221] teaches the condensing-position converting mechanism (the condensing-position changing section) 44 shown in FIG. 6 has a function of moving an end face on the optical scanning section 42 side of the optical fiber 7 in an axis direction of the optical fiber 7 to thereby change a condensing position of signal light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda in view of Yonekubo, to use the adjustment unit to adjusts the numerical aperture of the image light beam when the beam enters the cornea, by moving a position of the light source in a direction parallel to a direction of the image light beam, as taught by Takeda2, for the purpose of optimizing an image visually recognized by the observer (paragraph [0221]).






Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al US 20140139404 (hereinafter Takeda) in view of Yonekubo et al. WO2016143245 (hereinafter Yonekubo) as applied to claim 8 above, and further in view of Noge et al. JP2009122550 (hereinafter Noge).
Regarding claim 13, Takeda in view of Yonekubo teaches the invention as set forth above but does not teach the image data input to the image input unit is image data along a line of sight of the user, the image data having been captured by a camera.
Noge teaches the image projection device (figures 2 and 14), wherein the image data input to the image input unit is image data along a line of sight of the user, the image data having been captured by a camera (paragraph [0022] teaches the retinal projection display device 1 using Maxwell vision which projects an image directly through the pupil to the retina and as shown in figure 1 includes an image data output unit which includes an imaging device 11 such as a CCD and outputs digitized image data and paragraph [0024] teaches a left and right imaging devices 11 provided at positions corresponding to the left and right eyes of the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda, to use a camera to capture image data along a line of sight of the user as taught by Noge, for the purpose of providing an image data output unit which can be implemented for users with visual impairment such as severe amblyopia, myopia, and presbyopia in front of the user’s eyes to see in real time (paragraph [0017]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            

/MARIN PICHLER/            Primary Examiner, Art Unit 2872